Motion Granted; Appeal Dismissed and Memorandum
Opinion filed July 15, 2010.
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-10-00174-CV
____________
 
CITY OF HOUSTON, Appellant
 
V.
 
GIL COSTAS, DVM, Appellee
 

 
On Appeal from the 190th District Court
Harris County, Texas
Trial Court Cause No. 2009-55767
 

 
M E M O R
A N D U M   O P I N I O N
This is
an appeal from a judgment signed January 31, 2010.  On July 6, 2010, appellant
filed a motion to dismiss the appeal.  See Tex. R. App. P. 42.1.  The motion is granted.
Accordingly,
the appeal is ordered dismissed.
PER
CURIAM
 
Panel consists of Justices Brown, Sullivan, and
Christopher.